Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 3-16 and 18-23 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Ouderkirk et al (US 2016/0377868 A1) teaches a head-mounted display comprising a light projector, a pancake combiner, first and second partial reflectors and a first polarizer. 
However, Ouderkirk et al does not teach “wherein: the first polarizer is configured to receive the light having the first polarization and convert the light having the first polarization to a light having a second polarization and to receive a light having a third polarization and convert the light having the third polarization to a light having a fourth polarization; the first partial reflector is configured to transmit at least a portion of the light having the first polarization and to reflect at least a portion of the light having the fourth polarization; and the second partial reflector is configured to reflect at least a portion of the light having the second polarization and to reflect at least a portion of the light having the third polarization” as to claim(s) 1; or “a beam steerer configured to change a direction of the light from the light projector based on a position of the pupil of the eye of the wearer” as to claim(s) 16; or “wherein: the pancake combiner includes a first partial reflector, a first polarizer, and a second partial reflector; and the method includes: transmitting through the first partial reflector at least a portion of the light having the first polarization; transmitting through the first polarizer at a first time the light having the first polarization from the first partial reflector; and reflecting, with the second partial reflector, at least a portion of the light transmitted through the first polarizer for the first time toward the first polarizer; transmitting through the first polarizer at a second time the light reflected by the second partial reflector; reflecting, with the first partial reflector, at least a portion of the light transmitted through the first polarizer at the second time toward the first polarizer; transmitting through the first polarizer at a third time the light reflected by the first partial reflector; 010235-01-5187-US8Response to Office Actionreflecting, with the second partial reflector, at least a portion of the light transmitted through the first polarizer at the third time; transmitting through the first polarizer at a fourth time the light reflected by the second partial reflector; and transmitting, through the first partial reflector, at least a portion of the light transmitted through the first polarizer at the fourth time toward the pupil of the eye of the wearer” as to claim 18.  
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 13, 2021